EXHIBIT 99.1 PNM RESOURCES, INC. AND SUBSIDIARIESUNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following Unaudited Pro Forma Condensed Consolidated Financial Statements are derived from and should be read in conjunction with the historical Consolidated Financial Statements and related notes of PNM Resources, Inc. ("PNMR"). On April 18, 2006, PNMR, through its wholly owned subsidiary Altura Energy, LLC, purchased the Twin Oaks business (collectively, “Altura”), which included the 305-megawatt coal-fired Twin Oaks power plant located 150 miles south of Dallas, Texas. The results of Twin Oaks operations have been included in the Consolidated Financial Statements of PNMR from that date.PNMR borrowed $480 million to finance this purchase under a bridge loan arrangement.Through December 31, 2006, PNMR repaid $230.5 million of the bridge loan and the remainder was repaid on April 17, 2007, at which time PNMR borrowed $250.5 million under its revolving credit facility. In January 2007, PNMR and ECJV Holdings, LLC (“ECJV”), a wholly owned subsidiary of Cascade Investment, L.L.C., created a joint venture called EnergyCo, LLC (“EnergyCo”) to serve expanding U.S. energy markets throughout the Southwest, Texas and the West.PNMR and ECJV each have a 50% ownership interest in EnergyCo, a limited liability company. On June 1, 2007, PNMR contributed its ownership of Altura to EnergyCo at fair value of $553.8 million, ECJV made a cash contribution to EnergyCo equal to 50% of the fair value amount, and EnergyCodistributed that cash to PNMR.PNMR accounted for this transaction by (1) removing the assets and liabilities transferred to EnergyCo from its consolidated financial statements; (2) recording an additional investment in EnergyCo for an amount equal to 50% of the net carrying value of the Altura assets and liabilities transferred, reflecting that 50% of the items transferred are in effect still owned by PNMR; and (3) reflecting in results of operations the difference between the cash received and 50% of the net carrying value of the items transferred that in effect were sold to ECJV. The Unaudited Pro Forma Condensed Consolidated Balance Sheet presents the historical financial position of PNMR as if PNMR's transfer of Altura to EnergyCo was consummated on March 31, 2007.It also gives effect to the repayment of debt with the cash received from EnergyCo and the removal of unamortized costs associated with the issuance of the bridge loan. The Unaudited Pro Forma Condensed Consolidated Statements of Earnings for the three months ended March 31, 2007 and the year ended December 31, 2006, reflect: · the transfer of Altura to EnergyCo and the receipt ofcash from EnergyCoas if that transaction had occurred on April 18, 2006; · the reduction in interest expense due to the pro forma use of thecash received from EnergyCo to reduce the amount outstanding on the bridge loan and other short term debt. The Unaudited Pro Forma Condensed Consolidated Financial Statements have been prepared based upon currently available information and assumptions that are deemed appropriate by PNMR's management. The pro forma information is for informational purposes only and is not intended to be indicative of the actual consolidated financial position or consolidated results of operations that would have been reported had the transactions occurred on the dates indicated, nor does the information represent a forecast of the consolidated financial position at any future date or the financial results of PNMR for any future period. 1 PNM RESOURCES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET AS OF MARCH 31, 2007 (Unaudited) Pro Forma Adjustments PNMR Contribution Historical of Altura Other Pro Forma (In thousands) ASSETS Utility Plant: Electric plant in service $ 4,278,802 $ (594,836 ) a $ - $ 3,683,966 Gas plant in service 732,152 732,152 Common plant in service and plant held for future use 159,925 159,925 5,170,879 (594,836 ) - 4,576,043 Less accumulated depreciation and amortization 1,668,056 (17,663 ) a 1,650,393 3,502,823 (577,173 ) - 2,925,650 Construction work in progress 262,850 (1,206 ) a 261,644 Nuclear fuel, net of accumulated amortization 32,610 32,610 Net utility plant 3,798,283 (578,379 ) - 3,219,904 Other Property and Investments: Investment in PVNGS lessor notes 245,356 245,356 Investment in EnergyCo 1,838 275,325 c 277,163 Other investments 177,759 177,759 Non-utility property, net of accumulated depreciation 7,307 7,307 Total other property and investments 432,260 275,325 - 707,585 Current Assets: Cash and cash equivalents 44,986 276,041 d (276,041 ) e 44,986 Special deposits 818 818 Accounts receivable, net of allowance for uncollectible accounts 199,719 (5,329 ) a 194,390 Unbilled revenues 82,482 82,482 Other receivables 73,396 73,396 Inventories 69,712 (9,819 ) a 59,893 Regulatory assets 2,833 2,833 Derivative instruments 54,290 (5,493 ) a 48,797 Income taxes receivable 61,526 61,526 Other current assets 62,820 (211 ) a (450 ) f 62,159 Total current assets 652,582 255,189 (276,491 ) 631,280 Deferred Charges: Regulatory assets 547,084 547,084 Pension asset 9,508 9,508 Goodwill 494,513 494,513 Other intangible assets, net of accumulated amortization 101,874 (25,000 ) a 76,874 Derivative instruments 22,897 22,897 Other deferred charges 73,401 (25,019 ) a 48,382 Total deferred charges 1,249,277 (50,019 ) - 1,199,258 $ 6,132,402 $ (97,884 ) $ (276,491 ) $ 5,758,027 The accompanying notes are an integral part of these pro forma financial statements. 2 PNM RESOURCES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET AS OF MARCH 31, 2007 (Unaudited) Pro Forma Adjustments PNMR Contribution Historical of Altura Other Pro Forma (In thousands) CAPITALIZATION AND LIABILITIES Capitalization: Common stockholders' equity: Common stock outstanding $ 1,039,908 $ - $ - 1,039,908 Accumulated other comprehensive income, net of income tax 13,855 (100 ) b 13,755 Retained earnings 637,907 537 b (272 ) f 638,172 Total common stockholders' equity 1,691,670 437 (272 ) 1,691,835 Cumulative preferred stock of subsidiary without mandatory redemption requirements 11,529 11,529 Long-term debt 1,766,994 1,766,994 Total capitalization 3,470,193 437 (272 ) 3,470,358 Current Liabilities: Short-term debt 739,345 (275,708 ) e 463,637 Accounts payable 190,070 (4,397 ) a 185,673 Accrued interest and taxes 55,269 (2,863 ) a (178 ) f 51,895 (333 ) e Regulatory liabilities 16,131 16,131 Derivative instruments 49,698 49,698 Other current liabilities 222,209 (64,832 ) a 157,377 Total current liabilities 1,272,722 (72,092 ) (276,219 ) 924,411 Long-Term Liabilities: Accumulated deferred income taxes 582,501 279 b 582,780 Accumulated deferred investment tax credits 29,383 29,383 Regulatory liabilities 400,101 400,101 Asset retirement obligations 62,602 (88 ) a 62,514 Accrued pension liability and postretirement benefit cost 132,461 132,461 Derivative instruments 21,075 (5,162 ) a 15,913 Other deferred credits 161,364 (21,258 ) a 140,106 Total long-term liabilties 1,389,487 (26,229 ) - 1,363,258 Commitments and Contingencies $ 6,132,402 $ (97,884 ) $ (276,491 ) $ 5,758,027 The accompanying notes are an integral part of these pro forma financial statements. 3 PNM RESOURCES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF EARNINGS FOR THE THREE MONTHS ENDED MARCH 31, 2007 (Unaudited) Pro Forma Adjustments PNMR Altura Historical Historical Other Pro Forma (In thousands, except per share information) Operating Revenues: Electric $ 436,807 $ (36,803 ) a $ 46 g $ 400,050 Gas 216,484 216,484 Other 210 210 Total operating revenues 653,501 (36,803 ) 46 616,744 Operating Expenses: Cost of energy sold 378,520 (12,166 ) a 46 g 366,400 Administrative and general 71,206 (2,319 ) a 68,887 Energy production costs 47,500 (6,989 ) a 40,511 Depreciation and amortization 40,442 (4,609 ) a 35,833 Transmission and distribution costs 22,567 22,567 Taxes other than income taxes 18,620 (2,951 ) a 15,669 Income taxes 13,969 (3,011 ) a 2,257 i 13,215 Total operating expenses 592,824 (32,045 ) 2,303 563,082 Operating income 60,677 (4,758 ) (2,257 ) 53,662 Other Income and Deductions: Interest income 10,788 (117 ) a 10,671 Gains on investment securities 70 70 Other income 2,012 2,012 Equity in net earnings (loss) of EnergyCo (662 ) 3,861 h 3,199 Other deductions (987 ) (987 ) Other income taxes (3,950 ) 46 a (1,529 ) h (5,433 ) Net other income and deductions 7,271 (71 ) 2,332 9,532 Earnings before interest charges 67,948 (4,829 ) 75 63,194 Interest Charges : Interest on long-term debt 24,009 24,009 Other interest charges 13,838 (164 ) a (5,702 ) i 7,972 Total interest charges 37,847 (164 ) (5,702 ) 31,981 Preferred Stock Dividend Requirements of Subsidiary 132 132 Net Earnings $ 29,969 $ (4,665 ) $ 5,777 $ 31,081 Net Earnings per Common Share: Basic $ 0.39 $ 0.41 Diluted $ 0.38 $ 0.40 Dividends Declared per Common Share $ 0.23 $ 0.23 Number of shares used in calculating earnings per share: Basic 76,659 76,659 Diluted 78,099 78,099 The accompanying notes are an integral part of these pro forma financial statements. 4 PNM RESOURCES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF EARNINGS FOR THE YEAR ENDED DECEMBER 31, 2006 (Unaudited) Pro Forma Adjustments PNMR Altura Historical Historical Other Pro Forma (In thousands, except per share information) Operating Revenues: Electric $ 1,962,073 $ (125,131 ) a $ 140 g 1,837,082 Gas 508,410 508,410 Other 1,186 1,186 Total operating revenues 2,471,669 (125,131 ) 140 2,346,678 Operating Expenses: Cost of energy sold 1,445,790 (38,860 ) a 140 g 1,407,070 Administrative and general 276,023 (3,114 ) a 272,909 Energy production costs 164,169 (6,917 ) a 157,252 Depreciation and amortization 152,271 (13,060 ) a 139,211 Transmission and distribution costs 81,809 - 81,809 Taxes, other than income taxes 71,902 (2,951 ) a 68,951 Income taxes 46,198 (23,707 ) a 4,735 i 27,226 Total operating expenses 2,238,162 (88,609 ) 4,875 2,154,428 Operating income 233,507 (36,522 ) (4,735 ) 192,250 Other Income and Deductions: Interest income 39,682 (250 ) a 39,432 Gains on investment securities 5,979 5,979 Other income 6,636 6,636 Equity in net earnings of EnergyCo 30,074 h 30,074 Carrying charges on regulatory assets 6,993 6,993 Other deductions (6,861 ) (14 ) a (6,875 ) Other income taxes (17,772 ) 105 a (11,906 ) h (29,573 ) Net other income and deductions 34,657 (159 ) 18,168 52,666 Earnings before interest charges 268,164 (36,681 ) 13,433 244,916 Interest Charges : Interest on long-term debt 95,301 95,301 Other interest charges 50,221 (345 ) a (11,960 ) i 37,916 Total interest charges 145,522 (345 ) (11,960 ) 133,217 Preferred Stock Dividend Requirements of Subsidiary 528 528 Net Earnings $ 122,114 $ (36,336 ) $ 25,393 $ 111,171 Net Earnings per Common Share: Basic $ 1.75 $ 1.59 Diluted $ 1.73 $ 1.57 Dividends Declared per Common Share $ 0.88 $ 0.88 Number of shares used in calculating earnings per share: Basic 69,829 69,829 Diluted 70,636 70,636 The accompanying notes are an integral part of these pro forma financial statements. 5 PNM RESOURCES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) PNMR Basis of Presentation Historical financial information for PNM Resources, Inc. ("PNMR”) as of and for the three months ended March 31, 2007, and the year ended December 31, 2006, has been derived from PNMR's historical financial statements. (2) Twin Oaks Acquisition and Basis of Presentation On April 18, 2006, PNMR, through its wholly owned subsidiary Altura Energy, LLC, purchased the Twin Oaks business, which included the 305-megawatt coal-fired Twin Oaks power plant located 150 miles south of Dallas, Texas (collectively, “Altura”).The results of Twin Oaks operations have been included in PNMR’s Consolidated Financial Statements and in the PNMR historical information included in the pro forma financial statements from that date.PNMR borrowed $480 million to finance this purchase under a bridge loan arrangement.Through December 31, 2006, PNMR repaid $230.5 million of the bridge loan and the remainder was repaid on April 17, 2007, at which time PNMR borrowed $250.5 million under its revolving credit facility.Interest expense, including amortization of debt costs, is recorded in the PNMR historical amounts, but not in the Altura historical amounts. Historical financial information for Altura as of and for the three months ended March 31, 2007, and the year ended December 31, 2006, has been derived from Altura’s historical financial information from the date of acquisition included within the PNMR Consolidated Financial Statements. (3) Transfer of Altura to EnergyCo In January 2007, PNMR and ECJV Holdings, LLC (“ECJV”), a wholly owned subsidiary of Cascade Investment, L.L.C., created a joint venture called EnergyCo, LLC (“EnergyCo”) to serve expanding U.S. energy markets throughout the Southwest, Texas and the West.PNMR and ECJV each have a 50% ownership interest in EnergyCo, a limited liability company.PNMR accounts for its investment in EnergyCo using the equity method of accounting.PNMR records as income its percentage share of earnings or loss and distributions of EnergyCo and carries its investment at cost, adjusted for its share of undistributed earnings or losses. On June 1, 2007, PNMR contributed its ownership of Altura to EnergyCo at fair value of $553.8 million, ECJV made a cash contribution to EnergyCo equal to 50% of the fair value amount, and EnergyCo distributed that cash to PNMR.PNMR accounted for this transaction by (1) removing the assets and liabilities transferred to EnergyCo from its consolidated financial statements; (2) recording an additional investment in EnergyCo for an amount equal to 50% of the net carrying value of the Altura assets and liabilities transferred, reflecting that 50% of the items transferred are in effect still owned by PNMR; and (3) reflecting in results of operations the difference between the cash received and 50% of the net carrying value of the items transferred that in effect were sold to ECJV. (4) Pro Forma Adjustments Following are brief descriptions of the pro forma adjustments to the Condensed Consolidated Balance Sheet and Condensed Consolidated Statements of Earnings to reflect PNMR’s transfer of Altura to EnergyCo, the receipt of cash from EnergyCo, and the use of the cash received to reduce debt of PNMR.The Pro Forma Condensed Consolidated Balance Sheet reflects these as if they had occurred on March 31, 2007 and the Pro Forma Condensed Consolidated Statements of Earnings reflect them as if they had occurred at April 18, 2006, the date PNMR purchased Twin Oaks and the date from which it is included in the PNMR historical amounts. a. Removal of Altura historical amounts (applicable to assets, liabilities, and operations transferred to EnergyCo) that are included in PNMR historical amounts. 6 PNM RESOURCES, INC. AND SUBSIDIARIESNOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATEDFINANCIAL STATEMENTS(Unaudited) b. Difference between cash received and 50% of the net assets transferred and related deferred income taxes. c. Increase in PNMR’s investment in EnergyCo equal to 50% of net assets transferred. d. Cash received by PNMR from EnergyCo amounting to $276.9 million. For pro forma purposes such amount was reduced by approximately $0.9 million related to an adjustment for changes in working capital from the date used in the determination of the fair value of Altura and March 31, 2007. e. Use of cash to repay PNMR’s short-term debt, including accrued interest. f. Removal of remaining unamortized debt costs related to bridge loan and related income taxes. g. Reversal of elimination, reflected in the PNMR historical amounts, of intercompany sales between PNMR and Altura. h. Reflects 50% of Altura’s pre tax earnings as equity in earnings of EnergyCo, and related income taxes. i. Reflects the pro forma reduction in interest expense, including amortization of debt costs, related to the bridge loan and other short-term debt upon the application of the cash received from EnergyCo to reduce debt. 7
